DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “said engagement member being immovable secured to said rod” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “said engagement member” coupled with functional language “being immovable secured to said rod” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: Par.009 cited: “….The engagement member includes a first lateral wing extending outward from the rod….”, Par.0010 cited: “…the engagement member includes a second lateral wing extending outward therefrom.….”

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
In claims 1, 5 and 10: the phrase “…said central portion being surroundably mounted to said rod so as to maintain said engagement member in a fixed position on said rod…”, is not supported in the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1, 5 and 10: the phrase “…in a fixed position …” is indefinite because it is unclear the applicants try to claim “an engagement member” and “a rod” are in a position that temporary fixed or always fixed? Based on the present specification an engagement member and a rod are always fixed.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20180064284 A1) in view of Talbert (US 20070137495 A1).
	Regarding claim 1, Ryan discloses 
A french press plunger rod assembly (apparatus 100, fig.1) comprising: 
a rod (plunger shaft 103, fig.1), said rod (plunger shaft 103) having a first end (top portion of plunger shaft 103) and a second end (bottom portion of plunger shaft 103); 
a handle (grip 124, fig.1), said handle (grip 124) being secured to said first end (top portion of plunger shaft 103) of said rod (plunger shaft 103); 
filter screen 118, fig.1), said filter screen (filter screen 118) being removably secured to said second end (bottom portion of plunger shaft 103) of said rod (plunger shaft 103); 
an engagement member (cross plate 114, figs.1 and 2), said engagement member (cross plate 114) includes a central portion (center portion of cross plate 114), said central portion (center portion of cross plate 114) being surroundably mounted to said rod (plunger shaft 103) [center portion of cross plate 114 surrounds mounted to a plunger shaft 103, fig.1] so as to maintain engagement member (cross plate 114), said engagement member (cross plate 114) having at least one member (cross plate 114 has four branches extending outward from center, fig.2) extending outward therefrom; and wherein said at least one member of said engagement member (cross plate 114) provides a surface for a user to grasp during rotational movement of the filter screen (filter screen 118).
However, Ryan does not disclose a central portion being surroundably mounted to said rod so as to maintain engagement member in a fixed position of said rod; and said engagement member being secured to said rod above said filter screen. 
Talbert discloses an engagement member (EM, annotated figure below) and a rod (rod 140) are in a fixed position; and said engagement member (EM) being secured to said rod (rod 140) above a filter screen (filter 152, fig.1). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member and a rod of Ryan, are fixed, as taught by Talbert, in order to keep the parts in place.



    PNG
    media_image1.png
    477
    770
    media_image1.png
    Greyscale


Regarding claim 3, Ryan discloses 
at least one lateral wing (impeller 117, figs.1 and 2) further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon [impeller 117 extending outward has a surface area to receive a portion of a human hand or finger thereon].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20180064284 A1) in view of Talbert (US 20070137495 A1) and further in view of Roberts (US 4482368).
Regarding claim 4, the modification of Ryan and Talbert discloses substantially all the features as set forth in claim 3 above, including an engagement member but does not disclose it is manufactured from metal or plastic.
Roberts discloses an engagement member (wing nut 26, fig.2) is manufactured from metal or plastic [Abstract cited: “…The wing nut is provided with an inner threaded metal section which is molded within an outer plastic wing section ….”].

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member of Ryan, is manufactured from metal or plastic, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Claims 1 and 3-10 rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 20150272378 A1) in view of Talbert (US 20070137495 A1) and further in view of Roberts (US 4482368).
Regarding claim 1, Sands discloses 
A french press plunger rod assembly (plunger and filtering unit, fig.2) comprising: 
rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32); 
a handle (knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
a filter screen (filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32); and
an engagement member (rod attachment member 44, fig.2), said engagement member (rod attachment member 44) having a central portion, said central portion being surroundably mounted to said rod (rod 32) so as to maintain said engagement member (rod attachment member 44), and said engagement member (rod attachment member 44) being secured to said rod (rod 32) above said filter screen (filter screen 54). 
However, Sands does not discloses said central portion being surroundably mounted to said rod so as to maintain said engagement member in a fixed position on said rod said engagement member having at least one member extending outward therefrom; and wherein said at least one member of said engagement member provides a surface for a user to grasp during rotational movement of the filter screen.
Talbert discloses an engagement member (EM, annotated figure below) and a rod (rod 140) are in fixed position. 
Roberts discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being secured to said rod (bolt 21, fig.2), said engagement member (wing nut 26) having at least one member extending outward therefrom (wing 34, fig.2).


    PNG
    media_image3.png
    574
    658
    media_image3.png
    Greyscale


Regarding claim 3, Roberts discloses 
at least member (wing 34, fig.2) further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member and a rod of Ryan, are in a fixed position, as taught by Talbert, in order to keep the parts in place.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Ryan’s invention, by including an engagement member having at least one member extending outward therefrom, said central portion being surroundably mounted to said rod, at least one lateral wing member further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon, as taught by Roberts, in order to provide a surface for a user to grasp during rotational movement of the filter screen.

Regarding claim 4, Roberts discloses 
an engagement member (wing nut 26, fig.2) is manufactured from metal or plastic [Abstract cited: “…The wing nut is provided with an inner threaded metal section which is molded within an outer plastic wing section ….”].

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member of Sands, Robert, Abstract).

Regarding claim 5, Sands discloses
A french press plunger rod assembly (plunger and filtering unit, fig.2) configured to be operably coupled with a french press coffee pot (container body 2, fig.2) comprising: 
a rod (rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32);
a handle (knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
a filter screen (filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32), said filter screen (filter screen 54) being annular in shape; and 
an engagement member (rod attachment member 44, fig.2), said central portion being surroundably mounted to said rod (rod 32) so as to maintain said engagement member (rod attachment member 44), and said engagement member (rod attachment member 44) being secured to said rod (rod 32) above said filter screen (filter screen 54). 
However, Sands does not discloses said central portion being surroundably mounted to said rod so as to maintain said engagement member in a fixed position on said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's 
Talbert discloses an engagement member (EM, annotated figure below) and a rod (rod 140) are in fixed position. 
Robert discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being secured to a rod (bolt 21, fig.2), said engagement member (wing nut 26) having a central portion (metal nut section 29, fig.2), said central portion (metal nut section 29) being surroundably mounted to said rod (bolt 21), said central portion (metal nut section 29) having a first lateral wing member (wing 34 on right, fig.2) integrally formed therewith, said first lateral wing member (wing 34) extending outward from said central portion (metal nut section 29), said first lateral wing member (wing 34) having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member (wing nut 26), and said rod (bolt 21) being manufactured from metal [Col.1, lines 63-64 cited: “….the fastening assembly includes a metal bolt….”]. 

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member and a rod of Ryan, are in a fixed position, as taught by Talbert, in order to keep the parts in place.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, with an engagement member having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, and said rod being manufactured from metal, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Regarding claim 6, Roberts discloses
a second lateral wing member (wing 34 on left, fig.2), said second lateral wing member (wing 34 on left) being integrally formed with said central portion (metal nut section 29), said second lateral wing member (wing 34 on left) extending outward from said central portion (metal nut section 29).

Regarding claim 7, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) is diametrically opposed to said first lateral wing member (wing 34 on right, fig.2).

Regarding claim 8, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) includes a surface area [wing 34 has a surface area, fig.2], wherein the surface area of the second lateral wing member (wing 34 on left) is configured to engage a portion of a human hand or finger.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an engagement member of Sands, by including a second lateral wing, as taught by Roberts, in order suitable for the user to grasp during rotational movement of the filter screen.

Regarding claim 9, Sands discloses
A french press plunger rod assembly (plunger and filtering unit, fig.2) configured to be operably coupled with a french press coffee pot (container body 2, fig.2) comprising: 
a rod (rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32);
a handle (knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
a filter screen (filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32), said filter screen (filter screen 54) being annular in shape; and 
anengagement member (rod attachment member 44, fig.2), said engagement member (rod attachment member 44) having a central portion, said central portion being surroundably mounted to said rod (rod 32).
However, Sands does not disclose said engagement member having a central portion, said central portion being surroundably mounted to said rod so as to maintain said engagement member in a fixed position on said rod, said engagement member being positionable on said rod intermediate said filter screen and said handle in alternate locations; and said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, said engagement member further including a second lateral wing member, said second lateral wing member being integrally formed with said central portion, said second lateral wing member extending outward from said central portion diametrically opposed to said first lateral wing member.
Talbert discloses an engagement member (EM, annotated figure below) and a rod (rod 140) are in fixed position; and said engagement member (EM) being positionable on said rod (rod 140) intermediate said filter screen (filter 152, fig.1) and a handle (knob 142, fig.1) in alternate locations. 
Robert discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being secured to a rod (bolt 21, fig.2) proximate a second end thereof, said engagement member (wing nut 26) having a central portion (metal nut section 29, fig.2), said central portion (metal nut section 29) being surroundably mounted to said rod (bolt 21), said central portion (metal nut section 29) having a first lateral wing member (wing 34 on right, fig.2) integrally formed therewith, said first lateral wing member (wing 34 on right) extending outward from said central portion (metal nut section 29), said first lateral wing 34 on right) having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member (wing nut 26), said engagement member (wing nut 26) further including a second lateral wing member (wing 34 on left), said second lateral wing member (wing 34 on left) being integrally formed with said central portion, said second lateral wing member (wing 34 on left) extending outward from said central portion (metal nut section 29) diametrically opposed to said first lateral wing member (wing 34 on right).

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member and a rod of Ryan, are in a fixed position; and said engagement member being positionable on said rod intermediate said filter screen and a handle in alternate locations, as taught by Talbert, in order to keep the parts in place.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, by using an having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, said engagement member further including a second lateral wing member, said second lateral wing member being integrally formed with said central portion, said second lateral wing member extending outward from said central portion diametrically opposed to said first lateral wing member, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Regarding claim 10, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) includes a surface area [wing 34 has a surface area, fig.2], wherein the surface area of the second lateral wing member (wing 34 on left) is configured to engage a portion of a human hand or finger.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, by including a second lateral wing included a surface area, wherein the surface area of the second lateral wing member, as taught by Roberts, in order suitable for the user to grasp during rotational movement of the filter screen.

Response to Amendment/Argument
Applicant's arguments filed on 05/21/2021, have been considered but they are not persuasive as the following reasons:
With respect to Notification of 112f: since the amended claim(s) filed on 05/21/2021 has not defined the structure of a generic placeholder “an engagement member” in claims 1, 5 and 10, therefore the Notification of 112f is maintained.
With respect to Rejection 112b: the amended claim(s) filed on 05/21/2021 that overcame the Rejection 112b issue.
With respect to Rejection 102a1 and 103: the applicant's arguments filed on 05/21/2021, have been considered but are moot in view of the new ground(s) of rejection. The newly cited Talbert reference discloses an engagement member (EM, annotated figure below) and a rod (rod 140) are in fixed position.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/03/2021